Exhibit 10.1

 

FIRST AMENDMENT TO
SECURITIES PURCHASE, LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO SECURITIES PURCHASE, LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made as of the 30th day of January, 2018 by and between Capstone
Therapeutics Corp., a Delaware corporation located at 1275 West Washington
Street, Suite 104, Tempe, Arizona 85281 (the “Company”), and BP Peptides, LLC, a
Delaware limited liability company located at 122 East 42nd Street, Suite 4305,
New York, New York 10168 (the “Buyer”).

 

RECITALS

 

A.       The Buyer and the Company entered into that certain Securities
Purchase, Loan and Security Agreement dated as of July 14, 2017 (the “Purchase
and Loan Agreement”), pursuant to which the Buyer made a loan to the Company
(the “Loan”) in the aggregate principal amount of $2,427,500, and which provided
for quarterly interest payments.

 

B.       The Buyer and the Company now wish to amend the terms of the Purchase
and Loan Agreement as set forth below, and to provide that interest will no
longer be payable quarterly and instead will all be due on the Maturity Date
(the “Interest Deferral”).

 

C.       The Company also desires that the Buyer fund additional operating
capital to the Company, and the Buyer is willing to consider doing so.

 

D.       In consideration of the Interest Deferral and the Buyer’s willingness
to consider advancing additional funds as described above, the Company is
executing and delivering to the Buyer its Warrant to Purchase Common Stock (the
“Warrant”), substantially in the form attached hereto as Exhibit A.

 

IN CONSIDERATION of the mutual covenants, conditions and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed that:

 

1.                  Recitals. All of the statements contained in the Recitals
above are accurate, and by this reference, are hereby incorporated into and made
a part of the body of this Amendment.

 

2.                  Definitions. Capitalized terms used but not otherwise
defined in this Amendment shall have the meanings given to them in the Purchase
and Loan Agreement.

 

3.                  Amendment.

 

3.1 Section 2(b)(i) of the Purchase and Loan Agreement is hereby amended to read
in its entirety as follows:

 



1

 

 

“(i) The Loan will bear interest at the rate of six percent (6%) per annum
payable in cash on the outstanding principal balance of the Loan. All accrued
but unpaid interest shall be payable upon the Maturity Date. The outstanding
principal amount of the Loan will also be payable on the Maturity Date. Interest
will be computed on the basis of the actual number of days elapsed, over a year
of 365/366 days.”

 

3.2 A new Section 2(d) is hereby added to read in its entirety as follows:

 

“(d) The Company may from time to time request that the Buyer make additional
advances to the Company to fund continuing operations through October 15, 2020,
as determined by the Company and approved by its Board of Directors, which
requests the Buyer will consider in its sole discretion. Any such amounts so
advanced shall be added to the principal amount of the Loan.”

 

3.3 All references in the Purchase and Loan Agreement to the “Agreement” shall
refer to the Purchase and Loan Agreement as amended hereby. To the extent the
terms of the Note is inconsistent with the terms hereof, the Note is hereby
modified to reflect the terms hereof.

 

4.                  Continuing Effect. Except as expressly modified in this
Amendment, the Purchase and Loan Agreement and the Note shall remain in full
force and effect.

 

5.                  Waiver. The Buyer hereby waives any Event of Default that
may currently exist under the Note arising out of the Company’s failure to pay
any scheduled payment of interest prior to the date hereof, and agrees that any
such interest shall not be due and payable until the Maturity Date, as set forth
above.

 

6.                  Fees. Within five (5) business days following receipt of
reasonably satisfactory documentation thereof, the Company shall reimburse the
Buyer or its designee(s) for up to $6,000.00 of reasonable out-of-pocket costs
and expenses incurred by the Buyer and its Affiliates in connection with the
transactions contemplated by this Amendment and the Warrant (including, without
limitation, legal fees and disbursements in connection with the documentation,
negotiation and implementation of the transactions contemplated by this
Amendment and the Warrant and due diligence in connection therewith).

 

7.                  General Provisions.

 

7.1       Counterparts and Telecopy Execution. This Amendment may be executed in
counterpart, and any number of counterparts of this Amendment which have been
executed by the Company and the Buyer shall constitute a single original. The
Company’s attorney may integrate into one or more documents signature pages from
documents executed in counterpart. Unless otherwise required by the Company, the
telecopied or pdf signature of a person shall be deemed the original signature
of that person and shall be binding for all purposes.

 

7.2       Ratification. The Buyer and the Company hereby ratify and confirm the
Loan Agreement, as amended by this Amendment, in all respects.

 



2

 

 

7.3       Governing Law. This Amendment shall in all respects be governed by,
and construed and enforced in accordance with the laws of the State of Delaware,
except for its rules relating to conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS.]

 

 

 

 

 

 

 

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Securities Purchase, Loan and Security Agreement as of the day and year first
written above.

 



    BUYER:           BP PEPTIDES, LLC           By: /s/ Matthew Lipman     Name:
Matthew Lipman     Title: Vice President                 COMPANY:          
CAPSTONE THERAPEUTICS CORP.           By: /s/ John M. Holliman, III     Name:
John M. Holliman, III     Title: Executive Chairman

 

 

 

 

 

4



 

